PROVO STY, J.
Six separate suits against as many defendants have been consolidated in this appeal, and have been submitted without brief. The object of the suits is to have the defendants stricken from the registration roll of the parish of Plaquemines fot the alleged reason that they are not residents of the parish. The defendants, except W. P. Loga, are river pilots, plying their vocation between the head of the passes at the mouth of the Misssissippi river and the city of New Orleans. To be at hand when needed, they have to remain constantly, when off duty, at the head of the passes, at Pilot Town, a sort of village. The place is next to uninhabitable; the land being low and marshy, and most of the time covered by water, and also exposed to the storms from the Gulf. On that account the pilots keep their families in New Orleans, while they themselves live at Pilot Town in a boarding house, or home, which they maintain at common expense. What proportion of their time is spent with their families the record does not show.
The defendants Geo. W. Loga, Louis Zettwock, and Geo. Zibilich are shown to have been born in the parish of Plaquemines, and are not shown to have ever resided or voted elsewhere. The defendant Geo. Vogt has for the last 15 years resided in the parish of Plaquemines, except during two years, when he was serving his apprenticeship as a river pilot. It is not shown of what place Peter Vogt is a native; but he had lived at Pilot Town four or five years before becoming a river pilot.
*886W. P. Loga is not one of the pilots. He was cook for the Pilot Association for a while, and during that time had a home below Pilot Town, where he owns a piece of property. Where he lived before that the record does not show. At the time of the trial of this •suit he had been gone from the parish of Plaquemines for two years, and no one knew his whereabouts, except that it was thought he was in Texas on a government dredge boat.
Upon this evidence, for the reasons assigned in the case of B. F. Estopinal v. Bernard Michel, Jr., et al. (this day decided) 46 South. 907,1 we think that all the defendants, except W. P. Loga, are shown to be residents of the parish of Plaquemines.
The judgments appealed from are therefore affirmed as to W. P. Loga, and are set •aside as to the other defendants; and as to ■these other defendants the suits of plaintiff •are dismissed, with costs in both courts.
BREAUX, O. J., concurs.

ante, p. 879.